584 S.W.2d 925 (1979)
In re Elma Jean ROBERTS.
No. 20101.
Court of Civil Appeals of Texas, Dallas.
July 13, 1979.
Joseph L. Rosenfield, Rosenfield, Mittenthal & Shieder, Dallas, for appellant.
Donald R. Gray, Dallas, for appellee.
Before AKIN, ROBERTSON and HUMPHREYS, JJ.
ROBERTSON, Justice.
This is a habeas corpus proceeding under Tex.Rev.Civ.Stat.Ann. art. 1824a (Vernon 1964). Relator Elma Jean Roberts seeks discharge from the custody of the Sheriff of Dallas County. She was detained pursuant *926 to a commitment order issued by the judge of the 254th District Court who found relator in contempt. We grant the writ of habeas corpus and discharge relator from custody.
Relator was found in contempt for failure to pay child support of $480.00 and a debt to American Airlines in the sum of $25.00. Further, she was held in contempt until she paid $33.00 to her husband as reimbursement for a community debt. Relator argues that the order of commitment is void in that it violates Tex.Const. art. 1, § 18 which states: "No person shall ever be imprisoned for a debt." We agree. Since only one penalty was affixed for the three alleged acts of contempt and relator could not be held in contempt for two of them, the entire order is tainted and void. Ex Parte Harwell, 538 S.W.2d 667 (Tex.Civ. App.Waco 1976, no writ).
Additionally, relator contends that she was not previously ordered to pay any funds to her husband. Consequently, she argues that she was not given adequate notice of the specific complaints that resulted in her incarceration, and thus the motion fails to comport with due process. We agree. Due process requires specific notice to relator of that for which she may be held in contempt. Since the show cause order and the motion for contempt do not specifically notify relator of the precise complaint for which she may be held in contempt, due process with respect to notice has been violated. Consequently, the contempt order is also void for this reason. In re Brian Eugene Miller, 584 S.W.2d 907 (Tex.Civ.App. Dallas 1979).
Accordingly, relator is discharged.